JUSTICE HOOD,
dissenting.
¶ 4 In People v. Novotny, 2014 CO 18, ¶ 27, 320 P.3d 1194, this court overturned the automatic-reversal rule of People v. Macrander, 828 P.2d 234 (Colo.1992), and replaced it with an “appropriate ease specific, outcome-determinative analysis.” I dissented, in part because I am convinced that Novotny substitutes “Macrander s rule mandating automatic reversal with a rule seeming to mandate automatic affirmance.” See Novotny, ¶ 31 (Hood, J., concurring in part and dissenting in part). For the same reasons articulated in that dissent, I respectfully dissent here as well.
I am authorized to state that JUSTICE HOBBS joins in the dissent.